~

~ Case’5:18-cv-01105-R Document CED | page 1 of | ,

Nov 09 2018

* GARMELITA REEDER SHINN, CLERK

8 DIST. COUR WESTERN DIST. OKLA.
B os. Oar

 

 

 

 

= Tonhtt CS CL Vv 18 1165 5 R
| Coal Ket hoa No.

 

 

 

OS ——

| ;
UL Kut fy asaenadiiaes V4 sok na ——

 

 

 

 

Cte? . Federa — CH tn be oc

 

oo Cente. Burl da iV tidal Tela rea eae dh, chy a

Wad, 2a Trent wite

 

 

Deke Jo SO -

 

 

 

 

 

acggiiaiarmeylliangaen —— Feb rrr Es me he a we

 

 

ty Thar J Od iy Peles ios | —

 

 

 

 

 

 

A eect aecnesso _O A laho a a

—————— ee J Pp, 0.4 oy

 

ee 2 KI ahoma 23} a ~3Y Ol

) ¢ _ ~ ~ | j i 4 AA
a on 7 =

    

v

Cone Ws Sue. loan Cech SEONG a

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Cocisdieh va

* Case 5:18-cv-01105-R Document1 Filed 11/09/18 Page 2 of 8

 

 

Thas, ULS. |)

 

SENOS

 

C Coun

 

C has

 

 

 

—
">
(A
ry

a \ at gVvey~ Gta m«< san

 

ae

YSU Tt

 

 

 

De Lact thst o]

ie L i

 

 

nas Cras etn byt Pe

 

 

 

Jurys Lap,

 

 

 

 

— <a “L ~~ toe oat

Oo. a! ey Plann AL yore as 7x) this
ees han ope ote 8 D> peng

 

 

 

 

 

Empl Suck wethin this Cou

 

 

 

a

The

 

 

L,) Loch 00 fa =

 

 

 

Rauch |

 

 

ae 20

 

 

 

Phy si S\.C ols

 

ac. on pe 2 pped Lamape in
, "fk ~Y)1 }
1 YYS port ee on 4 Co

 

 

Pastns « u)

 

 

Emot mY

 

Cpr Marcle

lo ted 0

 

eee

  
 

 

Chl Cor

 

Contuc a Oklahboweas

     

 

 

Deon te
<p 5 \ who. wre opal

Uy ae 1!

Samy

 

OU 08

 

 

 

 

Fa Delt Lrons 4

Own

 

 

rear —w Y

 

ot { "Wwark .owk

 

 

 

Plant tl% Media /

 

 

Dn phone! f Taleb n9_) with

   
  

 

 

 

 

 
~ Case 5:18-cv-01105-R Document1 Filed 11/09/18 Page 3 of 8

 

Ex anes | Adu rat soils yey
<

Pemor eos

 

 

 

 

 

 

 

I lo We hos Pe pra ok
Ndyainysbres yee Rom ie forms (;

 

 

 

BP10, BPH). amd hds been told

Dulosn ae

 

 

Picnoge
—

 

  

gue Start | : 1 )
acede te here De tedoral ronster (orrey:

 

 

 

iy fF ps0n ARE esals = Hai neLuso| Lo

 

 

/
Oroy | He. “lcessan., Ceme hove Made bev,

 

 

 

Diam lb, Ddacomen Gece? Lomedies Enns ladle,

 

 

L mine - Pence

 

 

 

 

 

IM OU physical Dmg +
Cart

fg p ieA. ) vnc mM » Down pupel LS

 

Vin

 

 

 

 

Ln Tnm Inc}

 

 
 

iD Ane moe LM le Ss he is

      

= Latah \S_\

 

 

WLC | WW S$) “HV I j seine at
“hav igo a Le ok. a . Ket siov)
bok L a Aeliy rasa FG ®) [Pot dueo

 

 

 

a tr “any

 

 

Dre pot WIS, ) Trb thronces cA adenia
Bedi

 

 

h

 

de ous _of Plustifl2 use of bid Dots
C- DE WM athe an P loys £e* Pick wie Kian

 

 

 

LA

 

 

Ap Wes_ta) ih OSS peroatod f Y DOXA 10, Sleeg
dus twins (i ~ /
YS Pulp mre

 

 

 
Reg ust To Procood In Forma,

 

~ Casé 5:18-cv-01105-R Document 1 Filed 11/09/18 Page 4 of 8

 

aa Papers

 

 

 

 

 

The Plante. duet te & J
pee ee Lom iOS pote ke,

 

 

 

 

   

 

 

 

cl sion [Hobe og. Ahr ov bn, lodyar,

 

 

 

 

 

 

 
 

 

ath Saucon avi

2 ALO

 

 

 

 

 

 

 

 

- onl, try

 

 

 

 

 

 

 

  
   

 

ens eenge Hb ore Severn Me

OR og

   

 

 

 

 

 

 

 

J
Con CURT Gera ed Lou O>uoen wis Y\ tt

Los otlyr of
\) Le Cond Avhivis) Coe. it olso: Lowes
Plarat pes, Rload Oxvoon | ov S Shak ls is oO -

 

 

Hy Plath to toa ce Riso.

 

 

 

 

K y pectensian Mock,

“tnd pp Ae On Lba, oo

 

6 Dlandts ee has had

 

 

J prev atl € Sey

 

Se ES “Thre. oS Di PO. wort Meds coc TLS boc

 

 

cea df OURO “Hyper ren Siar} yonk has Cofei un Depos rts

marpg-tee

 

 

 

7
ewe

He, F Dae 4

 

Tet

 

 

 

amie uw) et

 

 

 

 

 

 

S11 “cm mane + Daigo QP Sen. asa
Lona ud, OV PES LLé 4 +his Coty

this C-PAP fochnts

  

 

 

 

 

fo AGES. MSGS, wll Nexis 2 set dies

 

 

 

 

 
~ Case 5:18-cv-01105-R Document1 Filed 11/09/18 Page 5 of 8

Cloom

 

“Thee baat epost vocrelly Bhool

 

+e, Troshec
QeEnvbsé: Me 5 Verliy Trens-+e-

ah : nO klohoma C 0! —_
on 5 or 9 re The Ploy ve seahto | -
} a én= all.

4. -ronnete Kamb Ca

to FOE Elkton. yn bow Towel Secucmt, Foes,

   

 

 

ooh ly Paw 502 LLbm™) hus. Ort Va [. — ote/

 

VY
>

 

 

A \Wwenn hus C-PA Machined, whiels Geatapht wih,
Song Bron ect Pe kin

 

Gl Seas P bout + 1S Rhint. jhe f- “Cha rf

 

 

      

   

 

| | pte The. Hla. a A
perenne (1) ea Eads nadvery
bald Dak tye el c Power He. Socke Dull

    

 

 

 

 

 

‘ an rt Pays Lor Pate CG =the Lila S

 

 

 

 

oy I i BI |
Ovi Do Stl
et ite scat nba <i, o

istyea hp rc) av. eG oc,

SO aL at oe i if ho af whore

 

iT

 

Dieu sands Eel and alle

 

bee Ly 2 we ane ol
ricfS. 1) iS ————
[ Ace hs Pell Bony = cm

 

 

 

 
Case 5:18-cv-01105-R Document1 Filed 11/09/18 Page 6 of 8 ©

 

 

 

 

  

 

 

 

 

Ht a cI ra —_ — OY) we ha oe - OY)
scl raha a 58 an keep my Lays 0 sae cts R

 

 

 

 

 

 

 

 

Mn 4 DLV VIS

       
 

— fialtlan, Ne C= nd requested
n_BP- Nd nastt rye Raped Hed! Oy iL MAS Told.
oo lhc oll thee Hie MOL gs ie 1, Cloty Give Ob

 

may

ide erelaabe emesis re Ste we furl} foot a

4 UOp ie orsGlem,

 

 

 

7,

 

Ho dene’ Det: pagh Plath f nga) Loans,

 

 

widhort he Used AP, due +o no Powe. a

  

rin’? On eT gmde Mow

 

eH] Np _¥)
S Hips t-dy~ WV { NOW hos HB TNC iC. t~—
Ow F oben Y ee a a

 

 

any) Err
Co gl Thu Unt Oe 1: Cid nae hd he coll
Build

 

ho _fatro awk NM eS bol’ ts hun on wha Mowe

= f
» Case 5:18-cv-01105-R Document 1 Filed 11/09/18 Page 7 of 8

 

  

 

~ PA D KS) OQ )
doa5 oN nV POUL. ont Been ae r A meee
ape:
On vhs PVY) PL oh
> Y hy Dah To hoof

q I yO} Ore G00)
rel ft 7 A]

 

 

 

 

 

 

 

 

 

 

 

 

 

J - i ; | = >,
# AO. rn.
ae bg AL ¢ by} CA ae ong LA “ AMA K
a a ‘af a oS j
a. SY OL. 2 Nai si emlst. TO 4 H~ 6)

Con Ploand < Wedreath Nogessar, C-P D. Dah vt . _
The Pla mb ag of te Yr 1hQ_of Ahas ae av
] it / W& GPphp

 

 

 

 

(0 hey, Burl dine + eboenen Stir he Marte (yr
the aE us OF O/s Y 4 FHALOUE ‘i 2f JO Fe \ ‘oO re
\— —_—

/\
‘Gorn. 3 RS La OVAL ct vine Dy JN

J Bsrmed Med
nse Poe EPSP tach lal po
= pei tig reign es ith Pahl

. erin his Bake bere bpp iachaesk

e Keb

AAA TOA OWLS EANTE TH 1D a8 Lhe k EX CL oe
at_K 4

PLS 6c AAT) MS ace a Onc INnaetTatls o1oséd

do the Pla mb 2A, :

 

ara’

 

 

 
Case 5:18-cv-01105-R Document1 Filed 11/09/18 Page 8of8 -

 

 

 

  

 

 
 

e140:

 

 

 

i an

 

 

 

Right ogo +e. DeFoh
Je | abel eagle 85 7

 

This Court en br n—ludemenr oe Dngunctyye-

 

 

 

Re wf in Lyarl He Plott ww re Corp et |

Nirman by, HA Of,

 

Wed We Negus aut, Cs RADG re ream <0,"

J - TF > ae

 

This or nb 9, Ludmnt jn OVER

| the Ploy il Csr the Sum Corto Amourt

of #50, 060,66 GGL —Thausanal Dollars mM
Nene ter hy Damghs ‘

 

Request Fer Decounhmen

 

 

 

 

 

 

 

 

 

 

 

 

~ of Coynse
o a Hie Plougt LE, duc to ( bgane ily, LW wt Wyp se
nth 16) eal bay nd COnpOd Guth ita ti ata
Emef al Daatbigs Cdystenbit 2
dhe Couct
f J Ch mbit hoc al CK

 

 

MUSOU S50 Avy Glas ti@d O47 mf law ts lhice Tt
+his dest ovis

Pre pepacal Bi RB, dif Tams ONAL
Coen sion sa Nw Te prey Coch rom! y

 

Ri na_ne se
